 1   Ian R. Feldman (State Bar No. 200308)
     ifeldman@clausen.com
 2   Scott P. Ward (State Bar No. 181182)
 3   sward@clausen.com
     CLAUSEN MILLER P.C.
 4   17901 Von Karman Avenue, Suite 650
 5
     Irvine, CA 92614
     Telephone: (949) 260-3100
 6   Facsimile: (949) 260-3190
 7   Attorneys for Plaintiff and Counter-defendant
     FIRST MERCURY INSURANCE COMPANY
 8

 9                              UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11   FIRST MERCURY INSURANCE                         CASE NO. 2:19-cv-00930-KJM-AC
     COMPANY, a Delaware Corporation,
12                                                   Hon. Kimberly J. Mueller
                   Plaintiff,
13                                                   Courtroom 3
            vs.
14                                                   STIPULATION AND APPLICATION
     THE WORLD GRILL LLC DBA OVATION                 FOR ORDER EXTENDING TIME
15   ULTRA LOUNGE, a California Limited              TO FILE DISPOSITIONAL
16   Liability Company; CALI NIGHT LIFE LLC          DOCUMENTS; ORDER
     DBA SOVEREIGN ULTRA LOUNGE, a
17   California Limited Liability Company; PETER     Action Filed:      May 22, 2019
     RAMIREZ, an individual; SELINA                  Trial Date:        None
18   RAMIREZ, an individual; KENNETH
19   WILSON, an individual; EBONIELOVE
     WILLIAMS, an individual; DALON LISBY;
20   an individual; PAOLA LISBY, an individual;
21
     and DOES 1-100,
                   Defendants.
22

23
     AND RELATED COUNTERCLAIMS AND
24   CROSS-CLAIMS.

25

26         Pursuant to Eastern District Local Rules 144(a) and 160(b), Plaintiff and Counter-
27   defendant FIRST MERCURY INSURANCE COMPANY (“Plaintiff”), and Defendants,
28   Counterclaimants, and Cross-claimants The World Grill LLC dba Ovation Ultra Lounge;
                                                -1-
                           STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                           2:19-CV-00930-KJM-AC
 1   Cali Night Life LLC dba Sovereign Ultra Lounge; Peter Ramirez; Selina Ramirez; Kenneth
 2   Wilson; Ebonielove Williams; Dalon Lisby; and Paola Lisby (collectively the “Parties”), by
 3   and through their respective counsel of record, hereby submit the following stipulation and
 4   [proposed] order extending time for the Parties to file dispositional documents in this case.
 5          The Parties stipulate that good cause exists to extend the deadline for the Parties to file
 6   dispositional documents for sixty (60) days because the Parties need this additional time
 7   to complete the settlement agreement in the underlying lawsuit entitled Dalon Dupee
 8   Lisby, et al. v. Cali Night Life LLC, et al., Solano County Superior Court Case No. FCS
 9   049415. The Parties are optimistic that the remaining issues as to the Lisby settlement will be
10   resolved prior to an April 21, 2020 hearing set in the Solano County Superior Court for that
11   case, so that the Parties can finalize the dispositional documents for this coverage action.
12   Accordingly, the Parties stipulate and respectfully request to extend the deadline to file
13   dispositional documents in this case by no later than May 13, 2020.
14          This is the third extension of time of the deadline for the Parties to file dispositional
15   documents following this Court’s Minute Order issued on October 29, 2019.
16          IT IS SO STIPULATED.
17

18   DATED: March 13, 2020                       MANNION LOWE & OKSENENDLER
19                                               BY /s/ Demián I. Oksenendler

20                                               Demián I. Oksenendler
                                                 (as authorized by email on March 12, 2020)
21
                                                 Attorneys for Defendants and Counter-claimants,
22                                               THE WORLD GRILL LLC dba OVATION
23                                               ULTRA LOUNGE, CALI NIGHT LIFE LLC dba
                                                 SOVEREIGN ULTRA LOUNGE, PETER
24                                               RAMIREZ, SELINA RAMIREZ, and KENNETH
                                                 WILSON
25

26

27

28
                                                 -2-
                            STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                            2:19-CV-00930-KJM-AC
 1   DATED: March 13, 2020               CLAUSEN MILLER, P.C.
 2

 3                                       BY /s/ Scott P. Ward
 4
                                              Scott P. Ward
                                         Attorneys for Plaintiff and Counter-defendant,
 5                                       FIRST MERCURY INSURANCE COMPANY
 6

 7   DATED: March 13, 2020               WEINSTEIN & NUMBERS, LLP
 8

 9                                       BY:   /s/ Alexandria C. Carraher
                                               Alexandria C. Carraher
10                                             (as authorized on March 12, 2020
11

12                                       Attorneys for Defendant
                                         EBONIELOVE WILLIAMS
13

14   DATED: March 13, 2020               LAW OFFICE OF GREGORY B. BYBERG
15
                                         BY:   /s/ Gregory B. Byberg
16                                             Gregory B. Byberg
17                                             (as authorized on March 12, 2020)

18                                       Attorneys for Defendants
                                         DALON LISBY and PAOLA LISBY
19

20

21

22

23

24

25

26

27

28
                                           -3-
                      STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                      2:19-CV-00930-KJM-AC
 1                                                 ORDER
 2          PURSUANT TO STIPULATION and based on the existence of good cause, it is hereby
 3   ordered that the Parties’ deadline to file dispositional documents is extended to May 13, 2020.
 4          IT IS SO ORDERED.
 5   DATED: March 13, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -4-
                                                                                 [PROPOSED] ORDER
                                                                               2:19-CV-00930-KJM-AC
 1                                CERTIFICATE OF SERVICE
 2
            I am employed in the County of Orange, State of California. I am over the age of 18
 3   and not a party to the within action; my business address is 17901 Von Karman Avenue,
     Suite 650, Irvine, California 92614.
 4

 5          On March 13, 2020, I caused the following document(s) to be served on the interested
     parties in this action, as follows:
 6
                 STIPULATION AND APPLICATION FOR ORDER EXTENDING
 7               TIME TO FILE DISPOSITIONAL DOCUMENTS; [PROPOSED]
 8               ORDER

 9   [X] BY ELECTRONIC FILING AND SERVICE: By electronic filing and service of the
     foregoing document(s) using the CM/ECF System in accordance with F.R.C.P. 5(b)(2)(E) and
10   Civil Local Rule 5.4, I electronically filed the above-listed documents by using the CM/ECF
11   system. Participants in the case who are registered CM/ECF users will be served by the
     CME/CF system.
12
     [X] BY FEDERAL: I declare under penalty of perjury under the laws of the United States
13   of America that I am employed in the office of a member of the bar of this court at whose
14   direction the service was made.

15          I declare under penalty of perjury under the laws of the United States of America that
     the foregoing is true and correct. Executed on March 13, 2020, at Irvine, California.
16

17
                                              /s/ Natalie B. Guzman
18                                            Natalie B. Guzman
19   6517359.2

20

21

22

23

24

25

26

27

28
                                                  -5-
                                                                          CERTIFICATE OF SERVICE
                                                                             2:19-CV-00930-KJM-AC
